DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al. (US 2010/0045437) in view of Sutera (US 2012/0248201).
Regarding claim 1, Hoiki teaches a multilayer stack (fig. 19, the following identification of layers corresponding to the claimed layers is viewed upside down since it is just a matter of naming the layers) comprising: a first stretchable layer (elastic layer 200Ad) having a first length; first adhesive layer (200Ac) disposed on a top surface of the first stretchable layer and having the first length; a second stretchable layer (200Ab and 200Aa, [0151] and [0158]); a radio frequency identification tag (152, 160 and 161) comprising an antenna and disposed on a top surface of the second stretchable layer or on a bottom surface of the second stretchable layer; a second adhesive layer (200Ba) disposed on the second stretchable layer and encapsulating the second stretchable layer; and a third stretchable layer (200Bb) disposed on a top surface of the second adhesive layer.
Hoiki fails to teach the second stretchable layer having a second length smaller than the first length; the second adhesive layer and the third layer having a third length less than the first length and greater than the second length; and the antenna is spiral form.
However, Sutera teaches smart card comprising an antenna having a spiral form and Sutera further suggests construction and dimensions of each layer could be modified without departing from the spirit of the present invention as long as the overall dimensions of card body remain generally the same ([0034]).

Regarding claim 3, Hoiki as modified by Sutera teaches all subject matter claimed as applied above.  Hoiki further teaches wherein each of the first, second and third stretchable layers comprises polyurethane ([0185]).
Regarding claim 5, Hoiki as modified by Sutera teaches all subject matter claimed as applied above.  Hoiki further teaches wherein the radio frequency identification tag is disposed on the top surface of the second stretchable layer and is encapsulated by the second adhesive layer (fig. 19).
Regarding claim 6, Hoiki as modified by Sutera teaches all subject matter claimed as applied above except for wherein the radio frequency identification tag is disposed on the bottom surface of the second stretchable layer and is encapsulated by the first adhesive layer.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoiki and Sutera for the radio frequency identification tag is disposed on the bottom surface of the second stretchable layer and is encapsulated by the first adhesive layer since it is just a matter of rearranging the radio frequency identification .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiki as modified by Sutera as applied to claim 1 above, and further in view of Krone et al. (US 2004/0026921).
Regarding claim 2, Hoiki as modified by Sutera teaches all subject matter claimed as applied above except for the adhesive layers comprise a pressure sensitive acrylate adhesive.  
However, Krone teaches label comprises a pressure sensitive acrylate adhesive (fig. 1 and [0122]).
In view of Krone’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoiki and Sutera by incorporating the teaching of Krone in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of utilizing an alternative adhesive material for layers.
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fail to further teach or fairly suggest wherein the antenna comprises a plurality of substantially concentric loops comprising a plurality of middle loops between innermost and outermost .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Hoiki et al. (2009/0295542) and Mei et al. (US 2015/0144702) are cited because they are related to stretchable multilayer label.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887